  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 1 of 9 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 JORGE VELA, on his own behalf
 and on behalf of those similarly
 situated,

          Plaintiff,                          Case No.:

                    v.

 INCGSGI INC., a Florida Profit
 Corporation, and DANIEL K.
 COSTOULAS, individually.

        Defendant.
 ______________________________/

                         COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff, JORGE VELA, on his own behalf and on behalf of others similarly situated, by and

through undersigned counsel, files this Complaint against the Defendant, INCGSGI INC. and

DANIEL K. COSTOULAS, individually (“COSTOULAS”) (collectively “Defendant”) for unpaid

overtime compensation, under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the

“FLSA”). This action is intended to include each and every “Security Guard” who worked for the

Defendants at any time within the past three (3) years.

                                      NATURE OF SUIT

       The FLSA was passed by Congress in 1938. The principal congressional purpose in

enacting the FLSA was to protect all covered workers from substandard wages and oppressive

working hours, labor conditions that are detrimental to maintenance of minimum standards of

living necessary for health, efficiency, and general well-being of workers. Barrentine v. Arkansas-

Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The liquidated damage

provision of the FLSA constitutes a congressional recognition that failure to pay statutory
  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 2 of 9 PageID 2




minimum on time may be so detrimental to maintenance of minimum standard of living necessary

for health, efficiency, and general well-being of workers and to the free flow of commerce, that

double payment must be made in event of delay in order to insure restoration of worker to that

minimum standard of well-being. Brooklyn v. Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct.

895, 902 (1945).

                                  JURISDICTION & VENUE

       1.      Defendant, INCGSGI INC., is a Florida profit corporation with headquarters in Fort

Myers, Florida (Lee County) and is therefore, within the jurisdiction of this Court.

       2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FLSA.

       3.      The venue of this Court over this controversy is proper based on the location of the

Defendant, INCGSGI INC.’s, headquarters being in Lee County, Florida.

                                            PARTIES

       4.      Plaintiff, JORGE VELA, was an employee of the Defendant within the last three (3)

years for Defendant in Orlando, Florida (Orange County).

       5.      Defendant, INCGSGI INC., is a private company which offers law enforcement and

community-based security personnel to provide customized security services.

       6.      Defendant COSTOULAS, is the acting manager and registered agent of Defendant

INCGSGI INC.

       7.      Plaintiff brings a collective action to recover the unpaid wages owed to him and all

other similarly situated employees, current and former, of Defendants who worked at INCGSGI

INC., at any time during the three-year period before this Complaint was filed up to the present

(“Class Members”). These Class Members should be informed of the pendency of this action and




                                                 2
  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 3 of 9 PageID 3




apprised of their rights to join in the manner envisioned by Hoffman-La Roche Inc. v. Sperling,

493 U.S. 165 (1989) and its progeny.

                                           COVERAGE

       8.      At all material times relevant to this action (2017-2020), INCGSGI INC.. was an

enterprise covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       9.      At all material times relevant to this action (2017-2020), INCGSGI INC. made

gross earnings of at least $500,000 annually.

       10.     At all material times relevant to this action (2017-2020), INCGSGI INC. accepted

payments from customers based on credit cards issued by out of state banks.

       11.     At all material times relevant to this action (2017-2020), INCGSGI INC. routinely

ordered materials or supplies from out of state.

       12.     At all material times relevant to this action (2017-2020), INCGSGI INC. had two

(2) or more employees, including Plaintiff, engaged in interstate commerce, handling or otherwise

working on materials that have been moved in or produced for interstate commerce.

       13.     At all material times relevant to this action (2017-2020), INCGSGI INC. used U.S.

mail to send and receive letters to and from other states.

       14.     At all times relevant to this action (2017-2020), INCGSGI INC. failed to comply

with 29 U.S.C. §§ 201-209, because Plaintiff performed services for Defendant for which no

provisions were made by Defendant to properly pay Plaintiff for those hours worked in excess of

forty (40) within a work week.

                                  FACTUAL ALLEGATIONS

       15.     Plaintiff was a security guard and performed related activities for Defendant in

Orlando, Florida.




                                                   3
  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 4 of 9 PageID 4




        16.      In this capacity, Plaintiff earned an hourly pay of $13.00.

        17.      Defendant classified Plaintiff as an independent contractor.

        18.      Plaintiff worked for Defendant from approximately October 2018 until May 13,

2020.

        19.      During Plaintiff’s employment, Plaintiff worked in excess of forty (40) per work

week during one or more work weeks.

        20.      Specifically, Plaintiff would work as much as ninety (90) hours per week at times.

        21.      However, Plaintiff was not paid overtime compensation of one and a half times his

regular rate of pay per hour for overtime hours worked.

        22.      Defendant determined Plaintiff’s work schedule.

        23.      Plaintiff did not provide his own equipment or supplies for any work he performed

for Plaintiff.

        24.      Plaintiff did not have any opportunity for profit or loss during the time that he

worked for Defendant.

        25.      Defendant misclassified Plaintiff as an independent contractor.

        26.      As a result, Plaintiff should have received compensation at time and one-half his

calculated regular rate of pay for all hours worked beyond the forty (40) hours per week.

        27.      Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendant.

        28.      Defendant’s failure and/or refusal to properly compensate Plaintiff at the rates and

amounts required by the FLSA were willful.




                                                   4
  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 5 of 9 PageID 5




        29.     The additional persons who may become Plaintiffs in this action are employees with

positions similarly situated to Plaintiff and whom suffered from the same pay practices of being

improperly paid overtime wages.

        30.     COSTOULAS is a manager who acted with direct control over the work, pay and

job duties of Plaintiffs.

        31.     COSTOULAS: (1) had the power to hire and fire Plaintiff, (2) supervised and

controlled Plaintiff’s work schedules or conditions of employment, (3) determined Plaintiff’s rate

and method of payment, and (4) maintained employment records.

        32.     As such, COSTOULAS is charged with responsibility for violations of Plaintiff’s

rights to overtime wage damages.

 COUNT I - RECOVERY OF OVERTIME COMPENSATION VERSUS INCGSGI INC.

        33.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 32 above.

        34.     Plaintiff is/was entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

        35.     During his employment with INCGSGI INC., Plaintiff regularly worked overtime

hours but was not paid time and one-half compensation for the same. Specifically, Plaintiff worked

approximately between eighty-four (84) and ninety (90) hours per work week.

        36.     As a result of INCGSGI INC.’s intentional, willful, and unlawful acts in refusing

to pay Plaintiff, time and one half his regular rate of pay for each hour worked in excess of forty

(40) per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

reasonable attorneys’ fees and costs.




                                                   5
  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 6 of 9 PageID 6




       37.     As a result of INCGSGI INC.’s willful violation of the FLSA, Plaintiff is entitled

to liquidated damages.

       38.     Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff demands judgment against INCGSGI INC. for the payment of all

overtime hours at one and one-half his calculated regular rate of pay for the hours worked by him

for which INCGSGI INC. did not properly compensate him, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, and any and all further relief that this Court

determines to be just and appropriate.

             COUNT II - RECOVERY OF OVERTIME COMPENSATION VERSUS
                                   COSTOULAS

       39.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 32 above.

       40.     Plaintiff is/was entitled to be paid time and one-half his regular rate of pay for each

hour worked in excess of forty (40) per work week.

       41.     During his employment with COSTOULAS, Plaintiff regularly worked overtime

hours but was not paid time and one-half compensation for the same. Specifically, Plaintiff worked

approximately between eighty-four (84) and ninety (90) hours per week.

       42.     As a result of COSTOULAS’ intentional, willful, and unlawful acts in refusing to

pay Plaintiff, time and one-half his regular rate of pay for each hour worked in excess of forty (40)

per work week in one or more work weeks, Plaintiff has suffered damages plus incurring

reasonable attorneys’ fees and costs.

       43.     As a result of COSTOULAS’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       44.     Plaintiff demands a trial by jury.



                                                    6
  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 7 of 9 PageID 7




       WHEREFORE, Plaintiff demands judgment against COSTOULAS for the payment of all

overtime hours at one and one-half his calculated regular rate of pay for the hours worked by him

for which COSTOULAS did not properly compensate him, liquidated damages, reasonable

attorneys’ fees and costs incurred in this action, and any and all further relief that this Court

determines to be just and appropriate.

                          COLLECTIVE ACTION ALLEGATIONS

       45.     As part of their regular business practices, Defendants have intentionally, willfully

and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice, or policy

of violating the FLSA on a class wide basis, as described above.

       46.     Although Defendants permitted and/or required Class Members to work in excess

of forty (40) hours per workweek, Defendants have denied them full compensation for their hours

worked over forty.

       47.     In particular, Plaintiff and Class Members all worked as security guards under the

same conditions and subject to the same violations of the FLSA.

       48.     As such, Class Members are similar to Plaintiff in terms of job duties, pay structure,

and/or the denial of overtime wage.

       49.     Defendants’ failure to pay overtime compensation required by the FLSA results

from generally applicable policies or practices and does not depend on the personal circumstances

of the Class Members.

       50.     The experiences of Plaintiff, with respect to their pay, are typical of the experiences

of Class Members.

       51.     The experiences of Plaintiff, with respect to their job duties, are typical of the

experiences of Class Members.




                                                  7
  Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 8 of 9 PageID 8




       52.     The specific job titles or precise job responsibilities of each Class Member does not

prevent collective treatment.

       53.     All Class Members, irrespective of their particular job requirements, are entitled to

overtime compensation for hours worked in excess of forty (40) during a workweek.

       54.     Although the exact amount of damages may vary among Class Members, the

damages for Class Members can be easily calculated by a formula. The claims of all Class

Members arise from a common nucleus of facts. Liability is based on a systematic course of

wrongful conduct by Defendants that caused harm to all Class Members.

       55.     The Plaintiff and the Class Members held the same job title: security guard.

       56.     As such, the class of similarly situated Plaintiff is properly defined as follows:

       All current and former security guards who worked for Defendant at any time
       during the three (3) years before this Complaint was filed up to the present.

       WHEREFORE, Plaintiff, on behalf of himself and those similarly situated, demands

judgment against Defendant for an Order awarding:

       a.      payment to him and all class members of overtime wages for all hours worked over

       forty (40) per week pursuant to the FLSA;

       b.      an equal amount of liquidated damages pursuant to the FLSA, or in the alternative

       pre-judgment and post-judgment interest at the highest rate allowed by law;

       c.      reasonable attorneys’ fees and costs for all time worked by the attorneys for

       Plaintiffs in prosecuting this case pursuant to the FLSA;

       d.      conditional certification of this case as a class action under the provisions of 29

       U.S.C. §216(b); and

       e.      Any other relief that Plaintiff and the class members may be due or entitled.




                                                  8
Case 2:21-cv-00059-JLB-NPM Document 1 Filed 01/22/21 Page 9 of 9 PageID 9




                             DEMAND FOR JURY TRIAL

    57.    Plaintiff demands a jury trial on all issues so triable against Defendant.

    Dated this __22nd___ day of January, 2021.
                                                  Respectfully submitted,

                                                  s/ Carlos V. Leach
                                                  Carlos V. Leach, Esq.
                                                  FL Bar No.: 540021
                                                  Edward W. Wimp, Esquire
                                                  FBN: 1015586
                                                  THE LEACH FIRM, P.A.
                                                  631 S. Orlando Avenue, Suite 300
                                                  Winter Park, Florida 32789
                                                  Telephone: (407) 574-4999
                                                  Facsimile: (833) 523-5864
                                                  Email: cleach@theleachfirm.com
                                                  Email: maugello@theleachfirm.com
                                                  Attorney for Plaintiff




                                             9
